Citation Nr: 0609770	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-08 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 20 percent for 
degenerative disc disease with chronic lumbago and low back 
strain. 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1993 to 
March 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In February 2005, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is of record.

In May 2005, this matter was remanded for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDING OF FACT

Considering pain and functional loss due to pain, 
degenerative disc disease with chronic lumbago and low back 
strain does not result in severe intervertebral disc 
syndrome, severe limitation of motion, severe strain, loss of 
forward flexion to 30 degrees or less, objective neurological 
abnormalities, or incapacitating episodes lasting at least 4 
weeks during a 12 month period. 


CONCLUSION OF LAW

The schedular criteria for a rating higher than 20 percent 
for degenerative disc disease with chronic lumbago and low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.40. 4.45, 4.71(a), Diagnostic 
Code 5293 (2002), Diagnostic Code 5293 (effective through 
September 22, 2002), Diagnostic Code 5243 (2005), Diagnostic 
Codes 5292, 5295 (2002), Diagnostic Codes 5237, 5242 (2005).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the RO provided pre-adjudication VCAA notice by 
letter in April 2002. The notice included the type of 
evidence needed to substantiate the claim for increase, 
namely, evidence of an increase in severity.  The veteran was 
notified that VA would obtain VA records and records of other 
federal agencies.   He was also notified that he could submit 
private medical records or authorize VA to obtain the records 
on his behalf.  In the December 2002 statement of the case, 
the RO cited 38 C.F.R. § 3.159 with the pertinent provision 
that the claimant may provide any evidence in his possession 
that pertained to a claim. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the 


claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

To the extent that the notice of the provisions of 38 C.F.R. 
§ 3.159 came after the initial adjudication, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication.  However the action of 
the RO described above cured the procedural defect because 
the veteran had a meaningful opportunity to participate 
effectively in the processing of his claim as he had the 
opportunity to submit additional argument and evidence, which 
he did, and to address the issues at a hearing, which he also 
did.  For these reasons, the veteran has not been prejudiced 
by lateness of the notice of the pertinent provisions of 
38 C.F.R. § 3.159.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In March 2006, during the pendency of the appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must include notice of an effective date for the 
award of the benefit. 

Although the VCAA notice did not include the provision, 
pertaining to the effective date of the award, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision as the preponderance of the 
evidence is against the claim for increase; therefore, any 
question as to the effective date to be assigned is rendered 
moot.   

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  The evidence of record contains VA 
and private medical records and reports of VA examinations in 
May 2003 and August 2005.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claim.  In light of the foregoing, the Board is 


satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist under 
the VCAA.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural and Factual Background

In a March 1999 rating decision, the RO granted service 
connection for  degenerative disc disease with chronic 
lumbago and low back strain and assigned a 10 percent rating 
under Diagnostic Code 5293 (intervertebral syndrome). The 10 
percent rating has remained in effect and unchanged since 
then.  Other applicable diagnostic codes are Diagnostic Code 
5290 (limitation of motion of the lumbar) and Diagnostic Code 
5295 (lumbosacral strain).  

The veteran's current claim for increase was received at the 
RO in January 2002.  After denying the claim for increase in 
the January 2002 rating decision and on appeal, the RO 
increased the rating to 20 percent, effective from the date 
of receipt of the claim. 

VA records, dated from January 2001 to April 2002, show that 
the veteran complained of low back pain on several occasions.  
On one occasion in January 2001, tenderness was noted in the 
lumbosacral region, but range of motion was normal and no 
other physical abnormality was found.  An X-ray of the 
lumbosacral spine was read as normal.  In November 2001, an 
MRI revealed a central disc herniation at L4-L5 with slight 
impingement on the adjacent L5 nerve root sheaths 
bilaterally.

On VA examination in May 2003, the veteran complained of pain 
in the lumbar region, which was greater on the right side 
than on the left side.  He described the pain as persistent 
with infrequent radicular-type symptoms, which at times was 
severe.  He stated that he had additional limitation of 
motion during flare-ups.  He denied the use of a cane, 
crutches or walker, but he did use on occasion a brace.  He 
indicated that he could walk three miles.  He denied 
unsteadiness.  He reported decreased mobility, decreased 
recreational ability, and at work he must change his seat 
position constantly.  

On physical examination, flexion was 0 to 60 degrees, 
extension was 0 to 20 degrees, and right and left bending 
were 0 to 20 degrees.  With regard to pain on motion, the 
examiner noted that pain was present at forward flexion 
greater than 45 degrees, and at extension greater than 15 
degrees.  There was no additional limitation of motion due to 
pain, fatigue, weakness, or lack of endurance.  There was 
mild tenderness in the right lower lumbar spine region.  
There were no findings of postural abnormalities, ankylosis, 
or abnormality of musculature of the back.  A neurological 
examination was normal.  

In February 2005, the veteran testified that he incurred an 
incapacitating episode of back pain in December 2004.  

Private medical records disclose that in December 2004 the 
veteran was seen for a complaint of back pain of one day's 
duration after he had leaned down to pick up some paper.  
History included a herniated disc, but no problems in the 
past year. The pertinent findings were the inability to 
hyperextend and slight pain.  

VA records disclose that later in December 2004 the veteran 
was seen for exacerbation of low back pain.  He reported that 
several days earlier he bent over to pick up paper and when 
he tried to straighten up, he experienced severe low back 
pain.  He rated the pain as a 10.  On physical examination, 
there was tenderness in the lumbar paraspinal area.  Range of 
motion was limited due to pain.  The straight leg raising 
test was positive.  The deep tendon reflexes, power, tone, 
and sensation were normal and equal in both lower 
extremities.  When he was seen several days later, he 
reported that he was better, but he still had some pain.  It 
was noted he had been unable to work since the injury, but he 
was cleared to return to work in several more days.



On VA examination in August 2005, the veteran reported 
constant pain across the lumbar area.  He described the pain 
as a burning ache without radiation.  He rated the pain as a 
6 on a 10 point scale, which increased during strenuous 
activities like playing basketball.  The veteran reported 
working at a desk job for the past three years and that his 
back had no effect on his occupation or usual daily 
activities, but he avoided carrying furniture or playing 
sports longer than 15 minutes.  He reported that over a 
period of three years he lost one week of work in December 
2004 due to low back pain.  

On physical examination, forward flexion was 0 to 90 degrees, 
extension was 0 to 30 degrees, left lateral flexion was 0 to 
30 degrees, right lateral flexion was 0 to 30 degrees, left 
lateral rotation was 0 to 30 degrees, and right lateral 
rotation was 0 to 30 degrees.  He had mild discomfort at the 
end of flexion and upon going back to an erect position.  
Range of motion was not additionally limited by pain, 
fatigue, weakness or lack of endurance following repetitive 
use.  The examiner noted that there was no muscle spasm or 
guarding severe enough to result in an abnormal gait, 
abnormal contour such as scoliosis, reverse lordosis, or 
abnormal kyphosis.  A neurological examination was normal.  
An X-ray was unremarkable.  The diagnoses were chronic low 
back strain and herniated nucleus pulposus, L4-L5, with no 
clinical evidence of impingement. 

Laws and Regulations

A disability rating is determined by the application of the 
Schedule for Rating Disabilities, which assigns a rating 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

As rating the same manifestations of a disability under 
different diagnostic codes is prohibited, the Board will 
consider each applicable diagnostic code and if any one 
diagnostic code results in a higher rating that rating will 
be assigned.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When rating a disability of the musculoskeletal system, pain, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Since the veteran filed his claim for increase in January 
2002, the criteria for evaluating degenerative disc disease 
under Diagnostic Code 5293 (intervertebral disc syndrome) 
have changed twice.  Since the terms degenerative disc 
disease and intervertebral disc syndrome are equivalent, the 
terms are used interchangeably.  

The criteria for DC 5293 in effect prior to September 23, 
2002, (hereinafter the old criteria) were revised on 
September 23, 2002, (hereinafter the interim criteria). On 
September 26, 2003, the interim criteria were revised, which 
included the renumbering of DC 5293 to DC 5243 (hereinafter 
the current criteria).

Under the old criteria, the criteria for the next higher 
rating, 40 percent, were severe DDD with recurring attacks 
with intermittent relief.  38 C.F.R. § 4.71a, DC 5293. 

Under the interim criteria, DDD could be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations, or rated on the basis of the total duration 
of incapacitating episodes.  The criteria for the next higher 
rating, 40 percent, based on incapacitating episodes, are 
incapacitating episodes having a total duration of at least 
4, but less than 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, DC 5293.  Note 1 to the interim criteria 
provided that an incapacitating episode was a period of acute 
signs and symptoms due to DDD that required bed rest 
prescribed by a physician and treatment by a physician.  Note 
2 to the interim criteria stated that chronic orthopedic and 
neurologic manifestations meant orthopedic and neurologic 
signs and symptoms resulting from DDD that were present 
constantly, or nearly so. 
Under the current criteria, the rating for DDD on the basis 
of the total duration of incapacitating episodes or by 
combining separate ratings for chronic neurologic and 
orthopedic manifestations remained the same.  The primary 
change was a new General Rating Formula for evaluating 
orthopedic manifestations.  Under the General Rating Formula, 
the criterion for the next higher rating, 40 percent, based 
on limitation of motion of the lumbar spine is flexion to 30 
degrees or less.

As for DC 5292 and DC 5295, the criteria were also revised as 
of September 2003.  

Under Diagnostic Code 5292, limitation of motion, in effect 
prior to September 2003, the criterion for the next higher 
rating, 40 percent, was severe limitation of motion (old 
criteria).  

Under Diagnostic Code 5295, lumbosacral strain, in effect 
prior to September 2003, the criteria for the next higher 
rating, 40 percent, were severe listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (old criteria).

Under the current criteria, effective from September 2003, DC 
5290 is renumbered and rated by analogy to DC 5242, and DC 
5295 is now DC 5237.  The criteria are the same for either 
limitation of motion, DC 5242, or lumbosacral strain, DC 
5237, under the General Rating Formula.  Under the General 
Rating Formula, the criterion for the next higher rating, 40 
percent, based on either limitation of motion, DC 5242, or 
lumbosacral strain, DC 5237, is flexion of the lumbar spine 
to 30 degrees or less. 

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each amendment discussed 
above has a specified effective date without provision for 


retroactive application, neither amendment may be applied 
prior to its effective date.  As of those effective dates, 
the Board must apply whichever version of the rating criteria 
is more favorable to the veteran.

Analysis 

Under the old criteria for intervertebral disc syndrome, DC 
5293, there is no evidence of severe recurring attacks with 
intermittent relief.  The record shows that during the period 
from 2001 to 2005 there was one documented attack of 
characteristic pain in December 2004, requiring medical 
treatment and time lost from work.  The single attack does 
not approximate or equate to severe recurring attacks, the 
criteria for the next higher rating under the old DC 5293. 

Under the old criteria for limitation of motion of the lumbar 
spine, DC 5290, the record shows that on VA examination in 
May 2003 flexion was 0 to 60 degrees, extension was 0 to 20 
degrees, and right and left bending were 0 to 20 degrees.  
With regard to pain on motion, pain was present at forward 
flexion greater than 45 degrees and at extension greater than 
15 degrees.  There was no additional limitation of motion due 
to pain, fatigue, weakness, or lack of endurance.  On VA 
examination in August 2005, forward flexion was 0 to 90 
degrees, extension was 0 to 30 degrees, left lateral flexion 
was 0 to 30 degrees, right lateral flexion was 0 to 30 
degrees, left lateral rotation was 0 to 30 degrees, and right 
lateral rotation was 0 to 30 degrees.  He had mild discomfort 
at the end of flexion and upon going back to an erect 
position.  Range of motion was not additionally limited by 
pain, fatigue, weakness or lack of endurance following 
repetitive use. According to 38 C.F.R. § 4.71a, Plate V, the 
normal findings for range of motion of the lumbar spine are 
flexion to 90 degrees, extension to 30 degrees, lateral 
flexion, right and left, to 30 degrees, and rotation, right 
and left, to 30 degrees.  

Considering pain and functional loss due to pain, at most 
there was painful motion on forward flexion at 45 degrees and 
at 15 degrees of extension on examination in 2003.  The range 
of motion on examination in 2005 was normal with mild pain at 
the end of flexion and extension.  The more limited range of 
motion findings in 


2003 and normal range of motion with mild pain in 2005 do not 
approximate or equate to severe limitation of motion of the 
lumbar, the criteria for the next higher rating under the old 
DC 5290.

Under the old criteria for lumbosacral strain, DC 5295, 
severe impairment such as listing of the spine, marked 
limitation of motion, osteoarthritic changes, or abnormal 
mobility were demonstrated on VA examinations in May 2003 and 
August 2005 as there no findings of postural abnormalities, 
abnormality of musculature of the back, muscle spasm or 
guarding severe enough to result in an abnormal gait, or 
abnormal contour of the spine.  The reported findings do not 
approximate or equate to severe impairment, the criteria for 
the next higher rating under the old DC 5295.

Under the interim DC 5293, the orthopedic manifestations, 
that is, pain and functional loss due to pain as evidenced by 
limitation of motion does not approximate or equate to severe 
limitation of motion as previously discussed as forward 
flexion was to 45 degrees with pain on examination in 2003 
and 90 degrees on examination in 2005. 

Moreover, no objective neurological abnormalities were 
document as the neurological evaluations on examinations in 
2003 and 2005 were normal. 
As for incapacitating episodes, over the period from 2001 to 
2005, there was only one documented episode in December 2004, 
lasting less than 4 weeks.  The single episode does not 
approximate or equate to incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during a 12 month period, the criteria for the next higher 
rating under the interim criteria of DC 5293.

Under the current DC 5243, there was no change in criteria 
for rating DDD on the basis of incapacitating episodes.  
Again there is no factual basis to consider a separate rating 
for objective neurological abnormality as no such abnormality 
was shown on either VA examination in 2003 or 2005.  As for 
orthopedic manifestations under the General Rating formula, 
which are the same criteria for the current DCs 


5237 and 5242, considering pain and functional loss due to 
pain, the findings of range of motion in 2003 and 2005 do not 
approximate or equate to limitation of forward flexion of the 
lumbar spine to 30 degrees or less.  As rating the same 
manifestation under different diagnostic codes is not 
permitted, the current DC 5237 or DC 5242 under the General 
Rating Formula do not apply. 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, disability 
picture is not so exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating

In summary, for the reasons expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim for a rating higher than 20 percent. 38 U.S.C.A. 
§ 5107(b). 


ORDER

A rating higher than 20 percent for degenerative disc disease 
with chronic lumbago and low back strain is denied. 



____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


